DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 13, 2021 has been entered. Claims 1-10, and 12-21 remain pending in the application. 
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,979,174 to Kim et al., hereinafter referred to as Kim ‘174.
In reference to claim 1, Kim ‘174 discloses the claimed invention including:
A refrigerator, see figure 13, comprising:
 an inner case (534a) that defines a storage chamber (520), the inner case including a bottom wall, side walls, a rear wall, and a top wall, see figure 13; 
a door (550) disposed at a front portion of the inner case, the door defining a storage space therein; 
a cool air distribution device (CAD device, see annotated reference below) that is disposed inside (inside with respect to the outside of the refrigerator) the inner case (534a) and that defines a box inlet portion (see annotated reference) configured to 
a multi-duct (524) that is disposed in the inner case (see figure 13) and that defines a plurality of discharge holes (526) configured to discharge a first portion of cool air in the cool air distribution device to the storage chamber (520); and 
a duct assembly (532) that is coupled to the cool air distribution device, that extends toward the door (550, as illustrated in figure 13), and that is configured to carry a second portion of cool air in the cool air distribution device, 
wherein the top wall of the inner case defines a case inlet at the front portion of the inner case (533), the case inlet being configured to communicate with the duct assembly and to supply the second portion of cool air to the storage chamber, and 
wherein the duct assembly comprises a duct portion (see annotated reference below) provided on the top wall of the inner case, and a case connection portion (CC portion, see annotated reference below) that is provided at a front portion of the duct portion and communicates with the case inlet (533).

    PNG
    media_image1.png
    722
    1090
    media_image1.png
    Greyscale

In reference to claim 10, Kim ‘174 discloses the claimed invention including:
the duct assembly (532) is disposed at an upper side of the top wall (534a) of the inner case, see figure 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘174 in view of US 5,992,164 to Kim, hereinafter referred to as Kim ‘164
In reference to claim 5, Kim ‘174 as modified by Kim ‘164 discloses the claimed invention.
Kim ‘174 disclose a the cool air distribution device comprises: 

Kim ‘164 teaches that in the art of supplying cold air to refrigerator chambers, that it is a known method to do so by providing a box main body (see figure 3 and 4 where 60 and 50 collectively comprise the box main body). Kim ‘164 teaches that this box main body includes a divider (53) that is disposed inside the box main body and that partitions the cool air flow path and that the divider (53) separates a flow path to the body of the refrigerator and a flow path to the door of the refrigerator. This is strong evidence that modifying Kim ‘174 as claims would produce predictable results (e.g. divide the air flow from the freezer in to two separate air flows).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim ‘174  by Kim ‘164 such that a divider that is disposed inside the box main body and that partitions the cool air flow path, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of dividing the air flow from the freezer to the door and to the refrigerating compartment.
In reference to claim 6, Kim ‘174 as modified by Kim ‘164 discloses the claimed invention.
Kim ‘164 discloses the divider (53) extends vertically at an inside of the box main body (see Kim ‘164 figure 4) and partitions the cool air flow path into a first flow path (60) and a second flow path (50). Accordingly, when modifying Kim ‘174 by Kim ‘164 as explained supra, the resulting combination would also yield the claimed limitations. 
In reference to claim 8, Kim ‘174 as modified by Kim ‘164 discloses the claimed invention.
Note that when Kim ‘174 is modified to include the divider of Kim ‘164, flow path within duct 524 would be the claimed first flow path and the flow path within duct 532 would be the second flow path, and the first flow path is disposed between the rear wall 
In reference to claim 9, Kim ‘174 as modified by Kim ‘164 discloses the claimed invention.
Kim ‘174 discloses the box main body defines a box discharge port configured to communicate with the second flow path (within duct 532) and to supply cool air to the duct assembly (532).

    PNG
    media_image2.png
    236
    368
    media_image2.png
    Greyscale




Claims 3, 4, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘174 and US 2014/0273795 to Koppenhaver.
In reference to claim 3, Kim ‘174 as modified by Koppenhaver discloses the claimed invention.
Kim ‘174 discloses the storage chamber comprises a freezing chamber (510) and a refrigerating chamber (520), wherein the inner case comprises a first inner case (534a) that defines the refrigerating chamber and a second inner case (as illustrated in figure 13) that defines the freezing chamber, and wherein the refrigerator further comprises a barrier (534) that defines a connection flow path (530) between the first inner case and the second inner case, see figure 13.

Koppenhaver teaches that in the art of refrigerator appliances, that top mount, bottom mount, and side by side refrigerators are well known refrigerator arrangements [0015]. Here Koppenhaver teaches that air flow arrangements of refrigerators can be configured for use in a refrigerator having a top mount (such as the refrigerator disclosed by Kim ‘174) or a side by side configuration. This is strong evidence that modifying the air flow configuration of the refrigerator of Kim ‘174 to be adapted for use in a side-by-side configuration would be within the level of ordinary skill in the art and that doing so would produce predictable results that the advantages of one arrangement could be realized when used in a different refrigerator mounting arrangement. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim ‘174 by the teachings of Koppenhaver such that the first and second inner cases were disposed side by side in a lateral direction, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the configuration would have yielded a predictable result within the level of ordinary skill. 
In reference to claim 4, Kim ‘174 as modified by Koppenhaver discloses the claimed invention.
Kim ‘174 discloses the box inlet portion (as defined in the annotated reference with respect to claim 1 supra) faces the barrier (534), and is configured to communicate with the connection flow path (530) and to receive cool air in the freezing chamber (510, via 530).
In reference to claim 16, Kim ‘174 as modified by Koppenhaver discloses the claimed invention.
Kim ‘174 discloses a refrigerator comprising:

a connection flow path (530) disposed at the barrier (534) and configured to supply cool air from the freezing chamber (510)  to the refrigerating chamber (520), the connection flow path being provided between the first and second inner cases, see figure 13; 
a box disposed inside the first inner case (see annotated reference with respect to claim 1 above for the examiner’s definition of the box), the box defining a box inlet at an end of the connection flow path (530), the box inlet being configured to receive cool air from the connection flow path; a multi-duct (524) that is configured to communicate with the box and that defines a plurality of discharge holes (526) configured to discharge a first portion of cool air in the box to the refrigerating chamber (520); and 
a duct assembly (532) that is coupled to the box, that extends forward, and that is configured to carry a second portion of cool air in the box, 
wherein the first inner case defines a case inlet (533) at a front portion of the first inner case, the case inlet being configured to communicate with the duct assembly (532) and to supply the second portion of cool air to the refrigerating chamber (via 560).
Kim ‘174 fails to disclose the first and second inner cases being disposed side by side in a lateral direction.
Koppenhaver teaches that in the art of refrigerator appliances, that top mount, bottom mount, and side by side refrigerators are well known refrigerator arrangements [0015]. Here Koppenhaver teaches that air flow arrangements of refrigerators can be configured for use in a refrigerator having a top mount (such as the refrigerator disclosed by Kim ‘174) or a side by side configuration. This is strong evidence that modifying the 
In reference to claim 17, Kim ‘174 as modified by Koppenhaver discloses the claimed invention.
Kim ‘174 discloses a door (550) that is disposed at the front portion of the first inner case (534a) and that defines a storage space therein, wherein the case inlet (533) is disposed vertically above the storage space (520), see figure 14.
In reference to claim 18, Kim ‘174 as modified by Koppenhaver discloses the claimed invention.
Kim ‘174 discloses the duct assembly (532) is disposed on a top wall (534a) of the first inner case.
In reference to claim 20, Kim ‘174 as modified by Koppenhaver discloses the claimed invention.
Kim ‘174 discloses the duct assembly (532) comprises: 
a duct portion (see annotated reference above with respect to claim 1 for the examiner’s definition of the duct portion) that is coupled to an upper surface of the control box and that extends forward (towards the door); and 
a case connection portion (CC Portion as annotated) disposed at a front portion of the duct portion and coupled to the case inlet (533).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘174, Koppenhaver, and Kim ‘164
In reference to claim 19, Kim ‘174 as modified by Koppenhaver and Kim ‘164 discloses the claimed invention.
	Kim ‘174 discloses the  box (as defined in the annotated reference above with respect to claim) further comprises: a box main body that defines a cool air flow path; but fails to disclose a divider that is disposed inside the box main body and that partitions the cool air flow path into a first flow path and a second flow path.
Kim ‘164 teaches that in the art of supplying cold air to refrigerator chambers, that it is a known method to do so by providing a box main body (see figure 3 and 4 where 60 and 50 collectively comprise the box main body). Kim ‘164 teaches that this box main body includes a divider (53) that is disposed inside the box main body and that partitions the cool air flow path and that the divider (53) separates a flow path to the body of the refrigerator and a flow path to the door of the refrigerator. This is strong evidence that modifying Kim ‘174 as claims would produce predictable results (e.g. divide the air flow from the freezer in to two separate air flows).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim ‘174  by Kim ‘164 such that a divider that is disposed inside the box main body and that partitions the cool air flow path, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of dividing the air flow from the freezer to the door and to the refrigerating compartment.



Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘174.
In reference to claim 2, Kim ‘174 discloses the claimed invention.
Kim ‘174 discloses the multi-duct (524) is disposed the rear wall of the inner case, and wherein the cool air distribution device comprises a box, but fails to disclose the box disposed between the rear wall of the inner case and the multi-duct. However, it is noted that arranging the box of Kim ‘174 to be disposed between the rear wall of the inner case and the multi-duct does not appear to result in any change in operation or function of the device and the device of Kim ‘174 appears as though it would work equally well as long as the box was located somewhere on the top rear portion of the compartment. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim ‘174 such that  the box disposed between the rear wall of the inner case and the multi-duct since it has been held unpatentable when shifting the position of the device does not modify the operation of the device, see MPEP 2144.04 (VI)(C).
In reference to claim 21, Kim ‘174 discloses the claimed invention.
Kim discloses a cabinet including the inner case and an outer case, see figure 13, the outer case being disposed outside the inner case and defining an outer appearance of the cabinet, but fails to disclose  the duct portion (532) is located in a space between the outer case and the top wall of the inner case. However, it is noted that arranging the duct portion (532) of Kim ‘174 to be located in a space between the outer case and the top wall of the inner case does not appear to result in any change in operation or function of the device and the device of Kim ‘174 appears as though it would work equally well as long as the duct was located somewhere on the top portion of the compartment. Accordingly, it would have been obvious to one having ordinary skill .

Allowable Subject Matter
Claims 7 and 12-15 areobjected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, filed January 13, 2021, with respect to the rejection(s) of claim(s) 1 and 16 under US 5,992,164 that Kim ‘164 fails to disclose the amended limitaitons have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim ‘174 as applied supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763